 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      HANDSOMELAND LLC,
                                                              NO. C19-1764RSL
 9
                            Plaintiff,

10
                     v.                                       ORDER

11
      CITY OF SEATTLE, et al.,

12
                            Defendants.

13

14
            This matter comes before the Court on plaintiff’s motion to amend the complaint to add
15

16   Roland Ma as plaintiff and to delete Handsomeland LLC. Dkt. # 7. The motion is GRANTED.

17   Because Mr. Ma is now the named plaintiff, the order directing Handsomeland LLC to associate
18   counsel (Dkt. # 5) is hereby VACATED.
19
            A bar order preventing Mr. Ma from filing any civil lawsuits in this district was entered in
20
     the case of Ma v. Dep’t of Educ., C19-0399JCC, Dkt. # 92 at 2 (W.D. Wash. Aug. 23, 2019).
21
     Mr. Ma is hereby ORDERED TO SHOW CAUSE why this case should not be dismissed as
22

23   violative of that bar order.

24          Dated this 5th day of November, 2019.
25                                             A
26                                             Robert S. Lasnik
                                               United States District Judge
27

28   ORDER - 1
